Name: 83/3/EEC: Commission Decision of 5 January 1983 authorizing on a provisional basis the national measures concerning fisheries notified by certain Member States to the Commission
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-01-14

 Avis juridique important|31983D000383/3/EEC: Commission Decision of 5 January 1983 authorizing on a provisional basis the national measures concerning fisheries notified by certain Member States to the Commission Official Journal L 012 , 14/01/1983 P. 0050 - 0050*****COMMISSION DECISION of 5 January 1983 authorizing on a provisional basis the national measures concerning fisheries notified by certain Member States to the Commission (83/3/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas certain Member States have notified to the Commission national measures concerning fishing, following the meeting of the Council of 21 December 1982 and the declaration of the Commission at that meeting; whereas Belgium, Denmark and Greece have not notified any such measures; whereas the Commission has decided to initiate the proceedings provided for in Article 169 of the Treaty with respect to those Member States; whereas, in view of the absence of such notification, it has not yet been possible to coordinate between Member States; Whereas a 21-day period must be allowed to consider whether the measures notified are well-founded and to ensure that they are coordinated as between the Member States; Whereas it is appropriate for reasons of public order to avoid conflicts arising during this period in the absence of any provision applying to fishing in Community waters, HAS ADOPTED THIS DECISION: Article 1 During a period to expire not later than 26 January 1983, fishing in Community waters shall be carried out in compliance with the Commission's proposals. Consequently the national measures notified to the Commission by France, the Federal Republic of Germany, Ireland, Italy, the Netherlands and the United Kingdom and which correspond in their results to the Commission's proposals are hereby provisionally authorized for a period to expire not later than 26 January 1983. Article 2 This Decision shall be without prejudice to any subsequent decisions adopted by the Commission in which the substance of the measures notified shall be assessed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 5 January 1983. For the Commission Christopher TUGENDHAT Vice-President